Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			           Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 3/15/19, 4/23/19, 1/21/20 and 10/23/20 have been considered and made of record (noted attached copy of form PTO-1449). 						It is noted that the foreign patent has been considered to the best of the ability of the examiner without benefit of translation.

      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Feng (2011/0032471 in IDS filed 10/23/20).
Regarding claim 1, Feng discloses replaceable-lens eyewear and kit comprises a spectacles frame (20) and eyeglass lenses (50), where each eyeglass lens (50) is fitted in a mount which is secured to an outer edge of the eyeglass lens (50), and where at least one of the mount and the spectacles frame (20) comprises a coupling element (35 and 45), which can detachably couple together the mount and the spectacles frame (12), and in that the mount comprises an oblong recess (55)) designed to receive a partial frame section of the spectacles frame (20), characterized in that a pin (35 and 45), preferably a cylindrical pin, is mounted in aligned boreholes in each side wall of the mount's recess and that the coupling element is in the form of a U-shaped notch formed to interact with the pin (35 and 45) (see figures 1-2 and the related disclosure).  
Regarding claim 2, Feng discloses a substantially m-shaped elastically deformable front bridge (see figures 1-2 and the related disclosure).  
Regarding claim 3, Feng discloses front bridge is made of sheet metal, preferably by being folded from a flat blank (see [0023]).  
Regarding claim 4, Feng discloses the spectacles frame is made primarily of titanium (see [0023]).  
Regarding claim 5, Feng discloses at least one partial mount section for influencing the light penetration at the side of the eyeglass lens (see figures 1-2 and the related disclosure).  

Regarding claim 7, Feng discloses the eyeglass lenses are made primarily of silica or polycarbonate (see [0024]).  
Regarding claim 8, Feng discloses the spectacles frame comprises at least one coupling element, which is designed for coupling to a mount for an eyeglass lens (see figures 1-2 and the related disclosure).  
Regarding claim 9, Feng discloses amount for the eyeglass lens comprises at least one coupling element, which is designed for coupling to a spectacles frame (see figures 1-2 and the related disclosure).  
Regarding claim 10, Feng discloses the recess has a funnel-shaped entry opening (see figures 1-2 and the related disclosure).   
	
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Begg (7,883,205).
Regarding claim 1, Beeg discloses clip-on glasses with interchangeable lenses comprises a spectacles frame (12) and eyeglass lenses (L), where each eyeglass lens (L) is fitted in a mount which is secured to an outer edge of the eyeglass lens (L), and where at least one of the mount and the spectacles frame (12) comprises a coupling element (16, 23 and 24), which can detachably couple together the mount and the spectacles frame (12), and in that the mount comprises an oblong recess (25 and 26) designed to receive a partial frame section of the spectacles frame (12), characterized in that a pin (16, 23 and 24), preferably a cylindrical pin, is mounted in aligned boreholes in each side wall of the mount's recess and that the coupling element is in the form of a U-shaped notch formed to interact with the pin (16, 23 and 24) (see figures 1-7 and the related disclosure).  
Regarding claim 2, Beeg discloses a substantially m-shaped elastically deformable front bridge (see figures 1-7 and the related disclosure).  
Regarding claim 3, Beeg discloses front bridge is made of sheet metal, preferably by being folded from a flat blank (see column 3, lines 35 – 39).  
Regarding claim 4, Beeg discloses the spectacles frame is made primarily of titanium (see column 3, lines 35 – 39).  

Regarding claim 6, Beeg discloses at least one partial mount section for influencing an air flow at the eyeglass lens.  
Regarding claim 8, Beeg discloses the spectacles frame comprises at least one coupling element, which is designed for coupling to a mount for an eyeglass lens.  
Regarding claim 9, Beeg discloses amount for the eyeglass lens comprises at least one coupling element, which is designed for coupling to a spectacles frame.  
Regarding claim 10, Beeg discloses the recess has a funnel-shaped entry opening.   

        Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lindberg et al (5,135,296).
Regarding claim 1, Lindberg et al discloses eyeglasses having single wire frame comprises a spectacles frame (36) and eyeglass lenses (2), where each eyeglass lens (2) is fitted in a mount which is secured to an outer edge of the eyeglass lens (2), and where at least one of the mount and the spectacles frame (36) comprises a coupling element (40 and 42), which can detachably couple together the mount and the spectacles frame (36), and in that the mount comprises an oblong recess (38) designed to receive a partial frame section of the spectacles frame (36), characterized in that a pin (40 and 42), preferably a cylindrical pin, is mounted in aligned boreholes in each side wall of the mount's recess and that the coupling element is in the form of a U-shaped notch formed to interact with the pin (40-42) (see figures 1, 4, 5 and the related disclosure).  
Regarding claim 2, Lindberg et al discloses a substantially m-shaped elastically deformable front bridge (see figures 1, 4, 5 and the related disclosure).  
Regarding claim 3, Lindberg et al discloses front bridge is made of sheet metal, preferably by being folded from a flat blank (see column 3, lines 40-41).  
Regarding claim 4, Lindberg et al discloses the spectacles frame is made primarily of titanium (see column 3, lines 40-41).  
Regarding claim 5, Lindberg et al discloses at least one partial mount section for influencing the light penetration at the side of the eyeglass lens (see figures 1, 4, 5 and the related disclosure).  

Regarding claim 8, Lindberg et al discloses the spectacles frame comprises at least one coupling element, which is designed for coupling to a mount for an eyeglass lens (see figures 1, 4, 5 and the related disclosure).  
Regarding claim 9, Lindberg et al discloses amount for the eyeglass lens comprises at least one coupling element, which is designed for coupling to a spectacles frame (see figures 1, 4, 5 and the related disclosure).  
Regarding claim 10, Lindberg et al discloses the recess has a funnel-shaped entry opening (see figures 1, 4, 5 and the related disclosure).   
      		
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

3/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872